Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the separate waveguides" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites, “wherein each of the probe elements includes separate first and second waveguide elements in communication with the optical element, for applying the optical excitation signals transmitted over each of the first and second waveguide elements to the anatomy”.  This limitation is indefinite because claim 20, for which claim 24 depends, states that the optical element directs the optical excitation signal into the anatomy.  Now the claim is referencing that waveguide elements apply the optical excitation signal to the anatomy without actually actively introducing this relationship.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 7, 16, 20, 24 rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-2, 7, 16, 20, 24 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  These claims recite parts of the anatomy without using the phrase “configured to”, thus suggesting the applicant is attempting to claim a human organism.  These claims should be amended to use the phrase “configured to” similarly to claim 8.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9-11, 14-17, 20-25 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Mohseni (WO 2019/035876 A1).
Regarding claims 1-2, 16, and 25, Mohseni discloses an opto-electronic probe system (fig. 1A) and method comprising: a probe element including at least one microelectrode ([0057]), the probe element being implantable in an anatomy to receive electrical signals generated within the anatomy (“neural activities” [0048]); a subsystem for at least one of generating excitation signals to be used in stimulating the anatomy, or for receiving electrical signals received from the anatomy ([0049]; fig. 1A); and an interface portion in communication with the subsystem for communicating at least one of electrical signals or optical signals indicative of the electrical signals received by the microelectrode (“The interrogator decodes the modulated light to recover the data (analog or digital) and sends it to the computer. Alternatively, the interrogator can be configured to store the decoded data in a local memory for later transfer to the computer or another storage device.” [0051]).
Regarding claim 9, Mohseni discloses the interface portion comprises a flexible component having a waveguide assembly for transmitting the optical signals to a remote subsystem ([0051]).
Regarding claim 10, Mohseni discloses the interface portion comprises both an optical waveguide and at least one electrically conductive trace for communicating both optical and electrical signals between the probe element and an external subsystem ([0051]).
Regarding claim 11, Mohseni discloses the probe element is configured in a cylindrical configuration (fig. 1b) with subpluralities of the microelectrode arrays arranged thereon around a circumference of the probe element (fig. 2b).
Regarding claim 14, Mohseni discloses the probe element comprises first and second independent probe elements in communication with separate waveguides and with the interface portion ([0044]), and wherein each of the first and second independent probe elements includes at least one said microelectrode ([0057]), and wherein portions of the separate waveguides extend onto each one of the first and second independent probe elements ([0044], [0067]).
Regarding claim 15, Mohseni discloses each one of the first and second independent probe elements includes: an array of microelectrodes ([0057]); and the subsystem comprises an optical source carried on the interface portion for generating an optical excitation signal, the optical excitation signal being transmitted over the separate waveguides ([0067]).
Regarding claim 17, Mohseni discloses the optical subsystem comprises a laser ([0066]).
Regarding claim 20, Mohseni discloses an opto-electronic probe system comprising: an interface subsystem including: an electro-optical subsystem (“interrogator”) configured to generate an optical excitation signal to be applied to a portion of an anatomy, and for receiving electrical signals back from the anatomy in response to an application of the optical signal ([0044]); an optical waveguide (“optical head”) for receiving the optical excitation signal; at least one electrical conductor for receiving electrical signals; a probe element (“microprobe”) in communication with the interface subsystem, at least a segment of the probe element being implantable in the tissue (fig. 1a), and the probe element including: an optical element (“passive and/or active optical components”) for directing the optical excitation signal into the anatomy ([0047]); at least one microelectrode for receiving the electrical signals emanating from within the anatomy and transmitting the electrical signals to the electrical conductor of the interface subsystem ([0057]).
Regarding claim 21, Mohseni discloses the optical eminent comprises a portion of the optical waveguide ([0047]); and the probe element includes a portion of the electrical conductor ([0057]).
Regarding claim 22, Mohseni discloses the electro-optical subsystem includes a laserdiode for generating the optical excitation signal ([0069]).
Regarding claim 23, Mohseni discloses the probe element includes first and second independent probe sections ([0044]) each having an array of microelectrodes ([0057]).
Regarding claim 24, Mohseni discloses wherein each of the probe elements includes separate first and second waveguide elements in communication with the optical element ([0044]), for applying the optical excitation signals transmitted over each of the first and second waveguide elements to the anatomy.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tathireddy et al. (WO 2011/057276 A2) in view of Mohseni (WO 2019/035876 A1).
Regarding claims 1-2, 7, 9-10, 16, 25, Tathireddy et al. discloses an opto-electronic probe system and method comprising: a probe element (“optical waveguide” page 6, line 5) including at least one microelectrode (page 5, lines 12-26), the probe element being implantable in an anatomy to receive electrical signals generated within the anatomy (page 18, lines 9-19); a subsystem for at least one of generating excitation signals to be used in stimulating the anatomy, or for receiving electrical signals received from the anatomy (page 18, lines 9-19).  Tathireddy et al. does not expressly disclose an interface portion in communication with the subsystem for communicating at least one of electrical signals or optical signals indicative of the electrical signals received by the microelectrode.  Mohseni however teaches such an interface portion (“The interrogator decodes the modulated light to recover the data (analog or digital) and sends it to the computer. Alternatively, the interrogator can be configured to store the decoded data in a local memory for later transfer to the computer or another storage device.” [0051]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tathireddy et al. to include an interface portion to communicate the sensed signals to another device as taught by Mohseni in order to provide more analysis of the detected signals that would have otherwise required extensive computational power.  
Regarding claims 3, 17, Tathireddy et al. discloses the probe element includes the subsystem, and wherein the subsystem comprises a laser subsystem for generating an optical signal over the interface portion (page 9, lines 7-14; page 17, lines 19-33).
Regarding claims 4, 18, Tathireddy et al. discloses the laser subsystem comprises a vertical cavity surface emitting laser subsystem (“VCSELs” page 12, line 10).
Regarding claim 5, Tathireddy et al. discloses the subsystem comprises the laser subsystem (page 9, lines 7-14, page 17, lines 19-33) and wherein the microelectrode and the laser subsystem are all supported on the probe element but does not focus on details such as an electronics subsystem, the electronics subsystem in communication with the microelectrode and generates electrical output signals for driving the laser subsystem.  Mohseni however, teaches that it is known in the art for a laser subsystem to be in communication with an electronics subsystem (“data acquisition board that interfaces with a computer” [0066]), the electronics subsystem generates electrical output signals for driving the laser subsystem that is in communication with the microelectrode ([0066]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tathireddy et al. to include an electronics subsystem to control the laser subsystem as taught by Mohseni in order to provide programming control to the laser for optical stimulation.
Regarding claim 6, Tathireddy et al. discloses the laser subsystem is configured to convert the electrical signals received by the microelectrode to optical signals for transmission over the interface portion (page 18, lines 9-19).
Regarding claims 8, 13, 22, Tathireddy et al. discloses the laser subsystem comprises at least one edge emitting diode for generating an optical signal applied to the probe element and configured to be transmitted into the anatomy (page 8, line 31 to page 9, line 14).
Regarding claim 11, Tathireddy et al. does not expressly disclose the probe element is configured in a cylindrical configuration with subpluralities of the microelectrode arrays arranged thereon in a circumference of the probe element.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a cylindrical probe element with subpluralities of microelectrode arrays arranged in a circumference as a change of shape and rearrangement of parts involves only routine skill in the art and such a modification would not appear to alter the operation of the device and the results of such a modification would be reasonably predictable.
Regarding claim 12, Tathireddy et al. discloses the subsystem includes a plurality of laser diodes each communicating with a separate waveguide, for generating optical excitation signals passed over the separate waveguides to the probe element (page 8, lines 16-30).
Regarding claim 14, Tathireddy et al. discloses wherein the probe element comprises first and second independent probe elements in communication with the separate waveguides and with the interface portion, and wherein each of the first and second independent probe elements includes at least one said microelectrode, and wherein portions of the separate waveguides extend onto each one of the first and second independent probe elements (page 8, lines 16-30).
Regarding claims 15, 19, 23-24, Tathireddy et al. discloses each one of the first and second independent probe elements includes: an array of microelectrodes; and the subsystem comprises an optical source carried on the interface portion for generating an optical excitation signal, the optical excitation signal being transmitted over the separate waveguides (page 8, lines 16-30).
Regarding claims 20-21, Tathireddy et al. discloses an opto-electronic probe system comprising: an interface subsystem including: an electro-optical subsystem configured to generate an optical excitation signal to be applied to a portion of an anatomy (page 9, lines 7-14; page 17, lines 19-33), and for receiving electrical signals back from the anatomy in response to an application of the optical signal (page 18, lines 9-19); an optical waveguide (“optical waveguide” page 6, line 5) for receiving the optical excitation signal; at least one electrical conductor for receiving electrical signals (page 4, lines 1-2); a probe element (“electrode”) in communication with the interface subsystem, at least a segment of the probe element being implantable in the tissue (page 14, lines 5-7), and the probe element including: an optical element (“microchannels”) for directing the optical excitation signal into the anatomy (page 8, lines 5-6); at least one microelectrode for receiving the electrical signals emanating from within the anatomy and transmitting the electrical signals to the electrical conductor of the interface subsystem (page 18, lines 9-19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792